Citation Nr: 0402425	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  The veteran died in February 2001; the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision that denied 
the benefits sought on appeal.  The appellant perfected an 
appeal of that denial.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C..  VA will notify 
the appellant if further action, on her part, is required.  


REMAND

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above-referenced 
requirements, the Board finds that further RO action on the 
claim on appeal is needed.

The veteran's active duty military service included a tour in 
Vietnam, from August 1966 to August 1967.  He died at 56 
years of age in February 2001 and his death certificate lists 
the immediate cause of death as cardiopulmonary arrest, of 
one-minute duration, due to or as a consequence of 
hepatocellular carcinoma, of four months duration.  The 
appellant, widow of the veteran, contends that the fatal 
hepatocellular carcinoma was incurred as a result of her 
husband's military service in Vietnam and his exposure to 
herbicides.  She further contends that she was advised by 
both the veteran's examining physician and attending 
physician that the veteran's cause of death was related to 
his service in Vietnam.  The Board notes that, if such advice 
had been given to her, there is no confirmation of that in 
the claims file.  Hence, she should, at least, be given an 
opportunity to obtain written opinions from those physicians, 
which are based on sound medical principles and review of the 
record.  

The veteran's non-VA medical treatment records, dated from 
1998 through 2000, show that he was first diagnosed with 
hepatocellular cancer in October 2000.  A November 6, 2000, 
non-VA medical report by his treating oncologist indicates 
that the veteran did not have a history of hepatitis, blood 
transfusions, cirrhosis of the liver or jaundice disease.  As 
of that date, there was no history of cancer in his family, 
and his parents were alive and well at 89 and 87 years of 
age.  The attending physician noted that the crux of the 
diagnosis was in the elevated alpha-fetoprotein, which was 
characteristically elevated to the veteran's degree only in 
two malignancies - germ cell cancer and primary 
hepatocellular cancer, and offered that hepatocellular cancer 
was probably the most likely diagnosis.  However, the 
physician further noted that it was unusual to develop 
hepatocellular cancer without antecedent history of cirrhosis 
or hepatitis, but that there was no convincing evidence that 
those underlying etiologies were present in the veteran's 
case.  

VA examination, conducted in early February 2001, also 
diagnosed hepatocellular carcinoma.  However, the examiner 
was neither requested, nor did he offer, whether there was a 
nexus, or link, between the currently diagnosed 
hepatocellular carcinoma and the veteran's military service.  

Included in the appellant's April 2003 brief to the Board on 
appeal, is an undated medical treatise pertaining to 
hepatocellular carcinoma.  Essentially, the treatise notes 
that hepatocellular carcinoma is a cancer that arises from 
hepatocyties, the major cell type of the liver.  Further, 
Hepatocellular carcinoma is relatively rare in the United 
States, although worldwide it is either the number one or 
number two cause of cancer death, and was especially 
prevalent in parts of Asia and Africa.  

The Board notes that the regulations are very specific as to 
whom the presumption of exposure to herbicides applies and 
which diseases can be presumed service-connected due to such 
exposure.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) 
(2003).  However, even if the claimed condition is not one of 
the presumptive diseases, such regulation does not foreclose 
proof of direct service connection under 38 U.S.C.A. § 1110 
(West 2002).  The presumptive provisions are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  Hence, service 
connection for the claimed condition may be granted if the 
criteria for direct service connection are met.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

To establish entitlement to direct service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the appellant's case, the veteran served on active duty in 
Vietnam; he died from hepatocellular carcinoma; medical 
evidence has been submitted showing hepatocellular carcinoma 
is rare in the United States, but prevalent in parts of 
Africa and Asia; and the appellant claims she was advised by 
the veteran's examining and attending physicians that his 
fatal cancer was related to his Vietnam service.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following:  

1.  The RO should contact the appellant 
and request that she submit written 
opinions, based on sound medical 
principles and with complete rationale, 
from the veteran's examining and 
attending physicians whom she maintains 
advised her that the veteran's fatal 
carcinoma was related to his Vietnam 
service.  Once obtained, those written 
medical opinions are to be incorporated 
with the veteran's claims file.  If those 
opinions are not forthcoming, a notation 
to that effect is to be placed in the 
claims file.  All attempts to procure 
those records should be documented in the 
file.  

2.  Following completion of the above-
mentioned, the RO should have the 
veteran's complete claims file, to include 
his service medical records, reviewed by a 
VA oncologist.  The physician is to:  a) 
comment on any medical opinions offered, 
pursuant to paragraph (1) above, if such 
opinions are forthcoming;  b) comment on 
the medical treatise pertaining to 
hepatocellular carcinoma that was included 
in the appellant's April 2003 brief to the 
Board; and  c) offer a medical opinion as 
to whether it is at least as likely as not 
that the veteran's fatal hepatocellular 
carcinoma was related to the veteran's 
active military service.  The oncologist's 
medical report must include the complete 
rationale underlying the conclusions 
reached, citing, if necessary, to specific 
evidence in the record.  The physician's 
typewritten report should be associated 
with the other evidence on file in the 
veteran's claims file.  

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  Neither the custodian 
nor representative need any action until otherwise notified, 
but either pr both may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




